[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO COMPEL MEDICAL EXAMINATION MOTION 123.00
The court rules as follows:
1. The IME request is granted for Dr. Joel Malin of Fairfield Orthopedic Associates at 111 Beach Road, Fairfield Connecticut.
2. Said exam to take place at the Doctor's office on March 26th.
3. Attorney Musto or his representative to be allowed to be present during the exam.
4. A written report of Dr. Main is to be provided to Attorney Musto by March 30, 1999 at 5:00 p. m.
5. The deposition of Dr. Maim is to take place on April 1, 1999 at the offices of Koskoff, Koskoff and Bieder in Bridgeport at the plaintiff's expense which include doctor's charge plus CT Page 3763 court reporter and transcript expense.
6. The jury is stacked
7. Trial to commence April 6, 1999 at 10:00 a.m. at the Judicial District Courthouse at 123 Hoyt Street, Stamford, CT
8. The clerk is ordered to call the present jury members by March 22, 1999 to find out what jurors, if any, have problems with the new trial date. If the jurors have any problems with the trial date those jurors are excused by this court.
9. Jury selection to fill in the jury to begin on March 23, 1999 at 10:00 a.m. Counsel to be here to begin selection.
10. The objection is overruled
So Ordered
KARAZIN, J.